817 F.2d 1126
Stephen BABINEAUX, Plaintiff,v.McBROOM RIG BUILDING SERVICE, INC., and North RiverInsurance Company, Intervenors-Appellees,v.READING & BATES DRILLING COMPANY, Defendant-Appellant.
No. 85-4886.
United States Court of Appeals,Fifth Circuit.
May 12, 1987.

Cliffe E. Laborde, III, Dean Anderson Cole, LaBorde & LaFargue, Lafayette, La., for defendant-appellant.
James Huey Gibson, Arthur I. Robison, Allen, Gooch, Bourgeois, Breaux & Robison, Lafayette, La., for No. River Ins. Co. & McBroom.
ON CONSIDERATION OF PETITION FOR REHEARING
(Opinion January 7, 1987, 5th Cir.1987, 806 F.2d 1282)
Before GARZA, DAVIS and JONES, Circuit Judges.
PER CURIAM:


1
On petition for rehearing we held the mandate in this case, Babineaux v. McBroom, 811 F.2d 852 (5th Cir.1987), pending receipt of the recently released decision of the Louisiana Supreme Court in Meloy v. Conoco, 504 So.2d 833 (La.1987).  The Louisiana Supreme Court's decision in Meloy is consistent with our original opinion in this case, Babineaux v. McBroom, 806 F.2d 1282 (5th Cir.1987), and the clerk is therefore directed to issue the mandate forthwith.